Case: 17-20192      Document: 00514494184         Page: 1    Date Filed: 05/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 17-20192                            FILED
                                                                          May 31, 2018
                                                                         Lyle W. Cayce
DONNA K. HILTON,                                                              Clerk

              Plaintiff - Appellant

v.

STEVE MCCRAW, Director of Texas Department of Public Safety; ROBERT
EARL PETTY, Individually; CHARLES ANTHONY RICHARDSON,
Individually; PORTER WILSON, Executive Director of Employees
Retirement Systems of Texas,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CV-592


Before WIENER, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       Donna K. Hilton appeals the dismissal of her 42 U.S.C. § 1983 action
claiming substantive and procedural due process violations for deprivation of
property based on the lack of spousal consent to the selection of her now-
deceased husband’s retirement plan. After consideration of the briefs, record,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20192    Document: 00514494184      Page: 2   Date Filed: 05/31/2018



                                 No. 17-20192
and applicable law in this matter, we conclude that the order of dismissal
should be affirmed, essentially for the reasons set out by the district court.
      AFFIRMED.




                                        2